Citation Nr: 1421679	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to June 1, 2009, for the award of entitlement to service connection for end-stage renal disease.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1977 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Jackson, Mississippi, which granted service connection for end-stage renal disease and assigned a 100 percent rating effective June 1, 2009. 

The Board notes the Veteran filed a December 2011 claim alleging clear and unmistakable error (CUE) in three prior RO decisions addressing his service connection claim for end-stage renal disease.  A July 2012 rating decision determined that the prior RO decisions did not contain clear and unmistakable error, and the Veteran did not appeal this decision.  As such, this issue is not before the Board.  As noted below, the undersigned VLJ explained the status of the Veteran's CUE claim to him at the February 2013 Board hearing.  

In August 2012, the Veteran appointed a private attorney to represent him in the above claim.  However, in October 2012, prior to certification of the Veteran's appeal to the Board, the attorney withdrew his representation and provided appropriate notice to the Veteran and the RO.  Thus the representative's withdrawal complied with applicable regulatory requirements and the Board may proceed.  See 38 C.F.R. § 20.608.  

The Veteran testified before the undersigned at a February 2013 hearing at the RO.  A transcript has been associated with the file.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2013 Board hearing, the undersigned VLJ specifically addressed the criteria for an earlier effective date and explained to the Veteran what evidence he would need to submit to substantiate his claim. 

The Board notes that during his hearing, the Veteran addressed the CUE claim discussed above.  The Veteran questioned the status of the CUE claim and its potential impact on the Board's decision.  The undersigned VLJ explained to the Veteran that he would need to take further steps to pursue the CUE claim, as he had not initiated an appeal of the July 2012 rating decision.  The undersigned VLJ clearly informed the Veteran that the issue of CUE was not currently on appeal to the Board, and suggested the Veteran consult with a representative if he wished to pursue that claim.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  38 C.F.R. § 20.1304 (2013). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. A May 2008 rating decision declined to reopen the Veteran's service connection claim for end-stage renal disease on the basis that no new and material evidence had been received.  The Veteran did not appeal this decision.  

2. After expiration of the appeal period for the May 2008 rating decision, the Veteran submitted a request to reopen his service connection claim, dated May 26, 2009, and a letter from his treating physician, dated March 17, 2009.  Both these documents were received by the RO on June 1, 2009.  




CONCLUSIONS OF LAW

1. The May 2008 rating decision declining to reopen the Veteran's service connection claim is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2. The requirements for an effective date prior to June 1, 2009, for the award of entitlement to service connection for end-stage renal disease are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Federal Circuit has held that 38 U.S.C. § 5103(a)  does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006). 

Service treatment records, private medical records, and VA medical records have been obtained and reviewed in support of the Veteran's claim. All relevant records and contentions have been carefully reviewed. The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.




II. Effective Date

The Veteran contends he is entitled to an effective date prior to June 1, 2009 for the award of entitlement to service connection for end-stage renal disease.  The Veteran asserts that he submitted new and material evidence within the appeal period for the May 2008 rating decision, and thus his effective date should be December 13, 2007, the date the claim on which the May 2008 decision was based was received.  For the reasons that follow, the Board finds an earlier effective date is not warranted.  

Under applicable criteria, the effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award based on an original claim for benefits or a claim reopened after final adjudication shall not be earlier than the date of receipt of application therefor.  In addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual.  Both of the statutes clearly establish that an application must be filed.  Pertinent law and regulation also provide that the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Historically, the Veteran filed his initial service connection claim for kidney disease in November 1984.  The claim was denied in a January 1985 rating decision on the basis that the evidence did not show in-service incurrence of the Veteran's kidney disease or a nexus between his current disease and his service.  The Veteran submitted a request to reopen his service connection claim for kidney disease in March 1986.  An April 1986 rating decision reopened the Veteran's claim and again denied it on the merits for the same reasons.  The Veteran submitted his next request to reopen his service connection claim in May 1995.  In a September 1995 rating decision, the RO declined to reopen the Veteran's service connection claim on the basis that no new and material evidence had been received.  The Veteran appealed the September 1995 rating decision, and an October 1997 Board decision determined that no new and material evidence had been received.  

The Veteran then submitted a request to reopen his service connection claim in August 2000.  A September 2000 rating decision again declined to reopen the claim on the basis that no new and material evidence had been received.  The Veteran submitted his next request to reopen his service connection claim in March 2004.  The RO requested in an April 2004 letter that the Veteran submit new and material evidence in support of his service connection claim.  No response from the Veteran was received, and a June 2004 letter informed the Veteran that his claim was denied as no new and material evidence had been received.  

The Veteran next submitted a request to reopen his service connection claim in December 2007.  A May 2008 rating decision declined to reopen the claim for lack of new and material evidence.  The Veteran did not appeal this decision within one year of the date of notice of the rating decision, which was May 12, 2008.  The Veteran then submitted a request to reopen his service connection claim, which the evidence shows he signed on May 26, 2008.  This request was stamped as received by the RO on June 1, 2009.  The Veteran sent a letter from his private treating physician accompanying the request to reopen his claim.  This letter is dated March 17, 2009.  The letter was stamped as received by the RO on June 1, 2009.  The RO determined that the letter constituted new and material evidence supporting the Veteran's service connection claim.  Therefore the RO reopened and granted the claim in the November 2009 rating decision on appeal.  The RO assigned an effective date of June 1, 2009, the date the Veteran's new claim was received.   

As noted above, the controlling statute specifically states that the effective date of an award based on a claim reopened after final adjudication may not be earlier than the date of receipt of the new claim.  See 38 U.S.C.A. § 5110(a).  The new and material evidence on which the Veteran's service connection claim was reopened was the letter from his treating physician, which was received by the RO on June 1, 2009.  The letter was not received within the appeal period for the May 2008 rating decision, which was one year after May 12, 2008, the date the Veteran was notified of the decision.  Therefore the Veteran cannot be awarded an earlier effective date under the provisions of 38 C.F.R. § 3.400(q)(1).  

The Board acknowledges the Veteran's assertion that he tried to ensure the letter from his treating physician was received within one year of May 12, 2008, and that it was not his fault the letter was submitted after this date.  The Board also acknowledges a December 2012 statement from the treating physician, who stated that she issued the letter in March 2009 and was unclear as to why VA had not received it until June 2009.  The Board recognizes that the Veteran and his physician intended the letter to be received within one year of May 12, 2008.  However, there is no indication in the evidence of record that it was received by VA prior to June 1, 2009, and the Veteran has not provided any evidence that he submitted the letter to VA within one year of May 12, 2008.  Accordingly, the Board finds the letter was not received within the appeal period.  

New and material evidence to reopen the Veteran's claim was not received during the appeal period for the May 2008 rating decision.  Therefore, the appropriate effective date for assignment in this case is the later of the date of receipt of the new claim or the date entitlement arose.  See 38 C.F.R. § 3.400(q)(2), (r).  The date entitlement to service connection for end-stage renal disease arose was many decades before the Veteran's new claim was received in June 2009.  Therefore, the later of these two dates, and the appropriate effective date for assignment, is June 1, 2009.  The Board finds the assignment of an effective date of June 1, 2009, for the award of entitlement to service connection for end-stage renal disease is proper and no earlier effective date is warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   


ORDER

Entitlement to an effective date prior to June 1, 2009, for the award of entitlement to service connection for end-stage renal disease, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


